DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed February 2, 2021 with respect to Claims 9-12 have been fully considered and are persuasive.  The Objection of Claims 9-12 has been withdrawn. 
Applicant’s arguments, see page 5, filed February 2, 2021 with respect to Claim 6 have been fully considered and are persuasive.  The 35 USC 112(a) and 35 USC 112(b) rejections of Claim 6 have been withdrawn. 
Applicant’s arguments, see pages 5-7, filed February 2, 2021 with respect to Claims 1-12 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1-12 has been withdrawn. 
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Tyler Drye on March 9, 2021.

The application has been amended as follows: 

In Claim 1, lines 14-15, please change the following limitation:
“the front sledge and the rear sledge are configured to move along each of the receiving bed and the inclined supply ramp.”

In Claim 2, lines 1-4, please change the following limitation:
	“wherein the rear sledge and the front sledge are released and distant from each other in an initial receiving position for receiving the drill rod or casing and when the rear sledge and the front sledge are moved to a transfer position at an upper end section of the supply ramp,”
In Claim 4, lines 1-2, please change the following limitation:
	“wherein at the upper end section of the supply ramp, a stop and locking mechanism is provided,”
In Claim 5, lines 2-4, please change the following limitation:
	“when the rear sledge reaches the front sledge at the upper end section of the supply ramp and the front sledge is connected to the rear sledge by the 
In Claim 9, lines 12-16, please change the following limitations:
	“the front sledge and the rear sledge move along each of the receiving bed and the inclined supply ramp, 
in moving the rear sledge and the front sledge are moved from a receiving position to a transfer position at an upper end section of the supply ramp,”

In Claim 10, lines 3-5, please change the following limitation:
“when the front sledge reaches a stop and locking mechanism at the upper end section of the supply ramp, the front sledge is stopped and locked by the stop and locking mechanism.”

In Claim 11, lines 2-4, please change the following limitation:
“when the rear sledge reaches the front sledge at the upper end section of the supply ramp and the front sledge is connected to the rear sledge by the linking device,”

In Claim 12, lines 3-4, please change the following limitation:
	“in moving the front sledge and the rear sledge back from the upper end section of the supply ramp to the receiving position,”


Allowable Subject Matter
Claims 1-5 and 8-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a handling apparatus and method for supplying drill rods to a substantially vertical drilling rig, the apparatus and method including the combination of, inter alia:
a track for supplying the drill rod or casing to the drilling rig, the track including a horizontal receiving bed and an inclined supply ramp that is arranged between the receiving bed and the drilling rig;
a rear sledge on which a rear portion of the drill rod or casing is mounted;
a front sledge on which a front portion of the drill rod or casing is mounted;
the front and rear sledges being releasably connected to each other by a linking device; and
the front and rear sledges move along both the horizontal receiving bed and up/down the inclined supply ramp by a sledge drive arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652